 Case 1:18-cv-00950-LO-JFA Document 187 Filed 06/27/19 Page 1 of 2 PageID# 5182



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                         Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.



                       PLAINTIFFS’ MOTION FOR TEMPORARY SEALING

            Pursuant to Rule 26 of the Federal Rules of Civil Procedure, and Local Civil Rule 5(C),

     Plaintiffs move the Court to enter an order allowing Plaintiffs to file under temporary seal an

     exhibit accompanying their Reply in Support of Plaintiffs’ Motion to Compel, Exhibit 3 (ECF No.

     185-4), as well as references thereto in the Reply and accompanying declaration. This exhibit is

     an excerpt of the April 25, 2019 deposition transcript Cox’s 30(b)(6) representative Matthew

     Carothers. Defendants Cox Communications, Inc. and CoxCom, LLC (collectively “Cox”)

     designated the transcript as “Highly Confidential—Attorneys’ Eyes Only” under the stipulated

     protective order. ECF No. 58.

            Plaintiffs do not concede the documents or information that are the subject of this motion

     should be subject to the confidentiality protection designated by Cox. Plaintiffs request temporary

     sealing to comply with the Court’s Stipulated Protective Order in this action and to allow Cox, as

     the designating party, to respond and explain why such sealing is necessary.

            Local Civil Rule 5(C) provides that “[w]hen a party moves to file material under seal

     because another party has designated that material as confidential, the party designating the

     material as confidential must file a response to the motion,” which includes:
 Case 1:18-cv-00950-LO-JFA Document 187 Filed 06/27/19 Page 2 of 2 PageID# 5183




         1.     “A statement why sealing is necessary, and why another procedure will not suffice,

                as well as appropriate evidentiary support for the sealing request.” L. Civ. R.

                5(C)(2).


         2.     “References to the governing case law, an analysis of the appropriate standard to

                be applied for that specific filing, and a description of how that standard has been

                satisfied.” Id. 5(C)(3).


         3.     “Unless permanent sealing is sought, a statement as to the period of time the party

                seeks to have the matter maintained under seal and how the matter is to be handled

                upon unsealing.” Id. 5(C)(4).


         4.     A proposed order.




                                                               Respectfully submitted,


Dated June 27, 2019                                            /s/ Scott. A Zebrak
                                                               Scott A. Zebrak (38729)
                                                               Matthew J. Oppenheim (pro hac vice)
                                                               Jeffrey M. Gould (pro hac vice)
                                                               OPPENHEIM + ZEBRAK, LLP
                                                               4530 Wisconsin Avenue, NW, 5th Floor
                                                               Washington, DC 20015
                                                               Tel: 202-480-2999
                                                               scott@oandzlaw.com
                                                               matt@oandzlaw.com
                                                               jeff@oandzlaw.com

                                                               Attorneys for Plaintiffs




                                                     2
